Citation Nr: 1420684	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  04-40 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability, claimed as back strain with arthritis.  

2.  Entitlement to service connection for arthritis of the hips, claimed as secondary to the service-connected bilateral foot disabilities.  

3.  Entitlement to service connection for systemic lupus erythematosus (SLE) on a direct basis, and under the provisions of 38 U.S.C.A. § 1151.  

4.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for steroid induced type II diabetes mellitus, temporary blindness and an eye disorder.  

5.  Entitlement to an increase in the 10 percent evaluation currently assigned for post operative residuals of plantar warts of the right foot, with pes planus, hallux valgus and arthritis of the first metatarsophalangeal joint of the great toe.  

6.  Entitlement to an increase in the 10 percent evaluation currently assigned for post operative residuals of plantar warts of the left foot, with pes planus, hallux valgus and arthritis of the first metatarsophalangeal joint of the great toe.  

7.  Entitlement to an evaluation in excess of 10 percent for hammertoes second, third, fourth, and fifth, associated with post operative residuals of plantar warts of the right foot, pes planus, hallux valgus, and arthritis of the first metatarsophalangeal joint of the great toe.  

8.  Entitlement to an evaluation in excess of 10 percent for hammertoes second, third, and fourth, associated with post operative residuals of plantar warts of the left foot, pes planus, hallux valgus, great toe and arthritis of the first metatarsophalangeal joint.  

9.  Entitlement to service connection for fibromyalgia.  

10.  Entitlement to service connection for neck pain.  

11.  Entitlement to service connection for chronic fatigue.  

12.  Entitlement to service connection for gallstones/gall bladder/appendectomy.  

13.  Entitlement to service connection for irritable bowel syndrome.  

14.  Entitlement to service connection for hysterectomy/endometriosis.  

15.  Entitlement to service connection for hot flashes due to hysterectomy.  

16.  Entitlement to service connection for residuals of a head injury.  

17.  Entitlement to service connection for viral gastroenteritis.  

18.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from August 1973 to May 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 2004 and 2006, March 2007 and 2008, and April 2010.  In September 2004, the RO denied the claim for steroid induced type II diabetes mellitus, temporary blindness and an eye disorder under the provisions of 38 U.S.C.A. § 1151.  (NOD, SOC, 9- ALL 11/04).  In September 2006, the RO, in part, denied an increased rating for plantar warts of the right and left feet, an earlier effective date for the 10 percent ratings assigned for plantar warts of the right and left foot, TDIU, and a claim for hair loss, SLE, diabetic neuropathy of the feet, hypercholesterolemia, and PTSD under the provisions of 38 U.S.C.A. § 1151.  (NOD 10/06 & 4/07, SOC & 9- 10/07).  

In March 2007, the RO assigned separate 10 percent ratings for hammertoes 2, 3, 4 and 5 on the right and 2, 3 and 4 on the left foot, and continued the 10 percent ratings assigned for post operative residuals of plantar warts of the right and left foot (the RO recharacterized the plantar wart disabilities to include pes planus, hallux valgus with arthritis of the first metatarsophalangeal joint of the great toes).  In March 2008, the RO, in part, denied service connection for a back disability (direct basis) and arthritis of the hips, claimed as secondary to the bilateral foot disabilities.  (NOD 3/08, SOC & 9- 11/08).  By rating action in April 2010, the RO denied service connection for hip disability on a direct basis.  (NOD 6/10, SOC & 9- 9/10).  A hearing at the RO before the undersigned was held in May 2013.  

By rating action in February 2013, the RO granted service connection for post traumatic stress disorder with major depressive disorder, and assigned a 70 percent evaluation; effective from May 14, 2008.  The Veteran and her representative were notified of this decision and did not express dissatisfaction with the rating assigned.  Accordingly, this issue is no longer in appellate status and will not be addressed in this decision.  

Finally, in August 2004, the Board denied, in part, an effective date earlier than April 14, 1997, for the assignment of a 10 percent rating for postoperative bilateral plantar warts.  The Veteran's October 2004 request for reconsideration of the August 2004 Board decision was denied by the Chairman of the Board of Veterans' Appeals in January 2005.  For reasons which are not readily apparent in the record, the RO subsequently developed and denied the claim (along with other issues) for an earlier effective date for the grant of service connection for plantar warts of the feet in September 2006.  The Veteran submitted a general disagreement to the September 2006 rating decision.  By rating in March 2007, the RO assigned separate 10 percent ratings for hammertoes of the right and left foot.  Although the Veteran did not express dissatisfaction with the effective date assigned for the additional foot disabilities, the RO included the issue of an earlier effective date for the assignment of the 10 percent ratings for the hammertoe disabilities.  On her VA Form 9, received in October 2007, the Veteran indicated that she wished to appeal all of the issues listed on the statement of the case.  However, a Report of General Information (RGI), dated in August 2009, indicated that the Veteran was contacted about her claims, and that she indicated the specific issues that she wished to pursue on appeal, which did not include an earlier effective date issue.  As the claim for an earlier effective date was previously denied by the Board in August 2004, and there are no "free standing" claims for an earlier effective date, the Board interprets the August 2009 RGI as a withdrawal of the claim for an earlier effective date for the ratings assigned for bilateral plantar warts of the feet at the RO level.  

The issues of service connection for SLE on a direct basis, secondary service connection for arthritis of the hips, compensation under the provisions of 38 U.S.C.A. § 1151 for diabetes mellitus, temporary blindness, an eye disorder and SLE, increased ratings for the bilateral foot disabilities, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  At the videoconference hearing in May 2013, prior to the promulgation of a decision in this appeal, the Veteran advised VA that she wished to withdraw her appeal of the claims of service connection for fibromyalgia, neck pain, chronic fatigue, viral gastroenteritis, gallstones/gallbladder/appendectomy, irritable bowel syndrome, hysterectomy/endometriosis, hot flashes, and a head injury.  

2.  The Veteran is not shown to have a back disability at present that had its onset in service or is otherwise related to service or any incident therein.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for the claim of service connection for fibromyalgia, neck pain, chronic fatigue, viral gastroenteritis, gallstones/gallbladder/appendectomy, irritable bowel syndrome, hysterectomy/
endometriosis, hot flashes, and a head injury by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).  

2.  The Veteran does not have a back disability due to disease or injury which was incurred in or aggravated by service, nor may any current arthritis of the spine be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in January 2005, February and March 2006, and May 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA and available private medical records, including records from the Social Security Administration (SSA) have been obtained and associated with the claims file and/or the Veteran's Virtual VA electronic medical records.  The Veteran was examined by VA during the pendency of this appeal and testified at a hearing at the RO before the undersigned in May 2013.  The Board finds the May 2012 VA examination report is adequate because it is based on a review of the claims file and knowledge of the Veteran's relevant medical history, consideration of the contentions of the Veteran, and supported by a rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Additionally, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue addressed in this decision, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of her appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

As noted above, the Veteran testified a hearing before the undersigned in which she presented oral argument in support of her claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the "hearing officer" who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

In this case, during the hearing, the VLJ fully identified the issues on appeal, indicated the evidence necessary to substantiate the claims, and asked specific questions directed at identifying the location of any potentially outstanding medical evidence.  

Further, neither the Veteran nor her representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant, the undersigned has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the issue addressed in this decision based on the current record.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Laws & Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).   

Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal may be made by the appellant (veteran) or by his or her authorized representative.  38 C.F.R. § 20.204.  At the Travel Board hearing in May 2013, the Veteran indicated that she wanted to withdraw her appeal of the claims of service connection for fibromyalgia, neck pain, chronic fatigue, gallstones/gallbladder/appendectomy, irritable bowel syndrome, hysterectomy/endometriosis, hot flashes, a head injury, and viral gastroenteritis.  Hence, there remain no allegations of error of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these claims, and the issues are dismissed.  

Back Disability

The Veteran contends that she injured her lower back falling off a moving car in service in May 1974, and believes that her current arthritis of the spine was the result of her injuries.  At an RO hearing in September 2009, the Veteran testified that she thinks she may have been put on light duty, but was not certain.  She also testified that she has been treated for back problems at Parkland VA hospital since 2001, and argued that her treatment showed a continuity of symptoms sufficient to warrant service connection.  The Veteran testified that no healthcare provider ever told her that her current back problems were related to service.  

Regarding the Veteran's contentions and testimony, while she is competent to describe her experiences and symptoms, the etiology of her current low back disability may not be diagnosed via lay observation alone and the Veteran has not been shown to have the expertise to provide a credible opinion concerning the complex medical question of the nature or etiology of the claimed disability.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Historically, the service treatment records (STRs) showed that the Veteran sustained injuries to her right elbow, stomach and left leg after falling off a car in May 1974.  The Veteran was treated for deep abrasions on her right elbow and some minor abrasions on her left knee and little finger.  X-ray studies of the left knee were within normal limits.  The impression was abrasion on the right elbow, and bruised left knee.  When seen the following day for a change of dressing, the wound was reportedly healing well.  On the third day, the Veteran complained of multiple muscle aching.  The Veteran had full range of motion of the back with mild generalized tenderness.  The impression was strained back.  

The STRs showed the Veteran was seen for a headache and cervical and low back pain after she was involved in a rear-end motor vehicle collision.  The Veteran had full range of motion in the neck with pain and some tenderness in the left lumbosacral area.  However, there were no pertinent positive abnormal findings of the spine on examination.  The impression was mild cervical and lumbosacral spasm.  

The STRs showed that the Veteran was seen for back pain on a couple of occasions in April 1976.  While the Veteran was initially seen for back pain after lifting, pushing and pulling a tall ladder while working in the warehouse, when seen three days later, the Veteran reported feeling run down and tired with generalized aching for the past month and a half, and thought she might be pregnant.  Additional workup showed that the Veteran was pregnant and she was subsequently discharged from service in May 1976.  On a Report of Medical History for separation from service in May 1976, the Veteran specifically denied any recurrent back pain, lameness, arthritis, rheumatism or bursitis, painful joints or neuritis, and no pertinent abnormalities were noted on examination at that time.  

Likewise, the Veteran made no mention of any low back problems on her original application for VA compensation benefits, received in May 1990, when examined by VA in July 1990, or on subsequent claims for VA benefits in December 1990 and April 1997.  

A private medical record showed that the Veteran was treated for back pain in September 1997, but did not include any specific findings.  A private report dated in July 2000 noted a history of chronic low back pain, multiple joint fibromyalgia and other maladies.  

On a VA examination for pension in September 2000, the Veteran reported a history of mid-back pain since 1998.  VA x-ray studies of the Veteran's lumbar spine in April 2001 were negative.  

Private medical records, received in June 2003, showed the Veteran was treated for low back pain after lifting a heavy object at work.  The Veteran reported that she was treated by a company physician, was given a muscle relaxant and Tylenol, and had one physical therapy treatment.  She reported increased back pain with heavy lifting and improved with rest.  Other than mild tenderness in the lumbosacral area, no pertinent abnormalities were noted.  The assessment was low back pain, suspect lumbosacral strain.  

A private x-ray study in August 2003 showed mild degenerative joint disease of all facets of the lumbar spine; no other pertinent abnormalities were noted.  

Additional private medical records, received in October 2006, showed the Veteran was seen for back pain in May and October 1991 and March 1992.  When first seen in May 1991, the Veteran reported that her back pain began two weeks earlier and radiated into her left thigh.  The assessment was mechanical back pain with some symptom magnification.  When seen in October 1991, the Veteran reported that a  NCV/EMG study in May was normal.  At that time, the Veteran was shown to have pain on extension forward flexion with positive Waddell sign on rotation.  Straight leg raising was negative.  When seen in March 1992, the Veteran reported an acute onset of back pain the prior week, which had improved significantly.  A private x-ray study in June 1998, showed a normal lumbar spine.  

Private medical records received in October 2007, showed the Veteran was seen for low back pain after a slip and fall accident at work in August 1990.  The impression included low back strain.  A private x-ray study in October 2003 was normal and an MRI in December 2003, showed normal vertebral body heights and alignment, the intervertebral discs were grossly intact, and the surrounding soft tissues were unremarkable.  There was no evidence of central disc protrusion, spinal canal stenosis or neural foraminal encroachment in the lumbar spine from L3 through S1.  

A claim of service connection for, in part, a low back disability, was received from the Veteran in March 2007.  When seen by VA in April 2007, the Veteran reported a history of low back pain since falling off the hood of a car in service in 1974, which was worsened after she was involved in a rear-end motor vehicle accident later in service.  The Veteran reported that she was involved in about four other rear-end collisions after service, and said that her back problems worsened since then.  

Additional private medical records, received from the Veteran in October 2008, showed continued treatment for low back in June 1992 (twice) and January 1993.  No pertinent abnormalities were noted in any of the reports.

In May 2012, the Veteran was examined by VA to determine the nature and etiology of her low back pain.  The examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history and the findings on examination.  The diagnosis was degenerative disc and degenerative joint disease of the lumbosacral spine.  The examiner opined that it was less likely than not that the Veteran's current low back disability was related to the acute, episodic complaints of low back pain in service.  The examiner noted that the Veteran was seen for acute low back strain once after falling off a car in May 1974, once after a rear-end collision in November 1975, and on one occasion, three days after a lifting incident at a warehouse, in 1976.  The examiner pointed out, that while the Veteran was seen for other maladies on numerous occasions subsequent to each incident, she made no mention of any low back problems.  The examiner also noted that the Veteran was examined for separation from service one month after the warehouse lifting incident, and that she made no mention of any back problems and no pertinent abnormalities were noted on examination.  While the Veteran was seen for low back pain on several occasions beginning in the early to mid-1990's, the examiner noted that these incidents followed lifting injuries at work and motor vehicle accidents.  Based on the evidence, the examiner concluded that there was no basis to establish chronicity for a back disability related to any incident in service.  

In a letter received in July 2012, a private physician (Dr. Nhu Tran) reported that he has been treating the Veteran since 2011, for multiple medical problems, including osteoarthritis of the back and hips.  Dr. Tran indicated that the Veteran reported a history of generalized pain while on active duty and after being involved in a motor vehicle accident in service.  The physician stated that, in his opinion, "the Veteran has suffered from chronic medical conditions whose onset happened prior and during her military service and remained a source of her continuing disability."  

A letter from a VA physician (T.M.B.), received in July 2012, indicated that the Veteran's military records showed that she was treated, in part, for generalized pain involving her back and neck after being involved in motor vehicle accidents in service, and that she is currently disabled due to fibromyalgia and osteoarthritis involving her back, both feet and hips.  The physician opined that the Veteran "more likely than not suffers from chronic medical conditions whose onset occurred during her service in the military and remain a source of her continued disability."  

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the Board finds that the May 2012 VA opinion is the most persuasive evidence of record, as it was based on a thorough examination of the Veteran and included a discussion of all relevant facts.  The examiner found, in essence, that the Veteran's back symptoms in service were associated with specific incidents, and resolved without residual disability, evidenced by the fact that she did not report or demonstrate any chronic back problems in service, and specifically denied any such problems on examination for discharge from service.  The examiner found that there was no evidence of chronicity of symptomatology in service or until some 15 years or more after her discharge from service.  The examiner concluded that it was more likely than not that the Veteran's current low back disability was not caused by or related to any injury or incident in service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  

A negative opinion based on the absence of treatment or complaints in service or since service when there is lay evidence of such inservice incurrence or continuity of symptoms may be based on an inaccurate factual premise depending upon the Board's factual finding of credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007). In this case, it is the lack of continuity of complaints or medical treatment and lack of credible continuity of symptoms that the Board finds most probative in regard to whether entitlement to service connection for a back disability is warranted.  The mere fact of an in-service injury is not enough; there must be chronic disability resulting from such injury.  Here, there is a lack of credible evidence that a chronic disability resulted from the in-service events.  As will be discussed below, the Veteran's current low back disability is not credibly shown to be etiologically related to the in-service symptoms.  

In contrast, the Board does not find the favorable private and VA medical opinions persuasive.  Both physicians essentially provided opinions couched in vague, speculative and general terms, and offered no explanation or analysis for the conclusory assessment that the Veteran's current "chronic medical conditions" were manifested in service and "remain a source of her continued disability."  While the VA physician indicated that she reviewed the claims file - the private physician did not, neither physician pointed to any specific findings or evidence in the STRs showing a chronic back problem, nor did they offer any explanation for the fact that the Veteran specifically denied any back problems at the time of her service separation examination.  Although both physicians seemed to suggest that the Veteran has had chronic back problems since service, they did not offer any explanation as to the complete absence of complaints, treatment or objective findings of a back problem until some 15 years or more after her discharge from service.  Thus, it would appear that the physician's relied, at least in part, on the Veteran's self-reported history of chronic symptoms since service in formulating their opinions that she had chronic back problems since service.  As will be discussed below, the Board cannot find the Veteran's account credible.  Therefore, any opinion based on her unreliable assertions is of no probative value.  For these reasons, the Board finds that the favorable opinions are less probative than the May 2012 VA opinion.  

The Court has held that a medical opinion containing only data and conclusions is not entitled to any evidentiary weight.  See Nieves-Rodriguez, 22 Vet. App. 295, 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Accordingly, the Board finds that the favorable medical opinions are of no significant probative value and declines to assign them any evidentiary weight.  

Concerning the Veteran's allegations of chronic low back problems since service, the Board notes that she has not offered any explanation as to why she specifically denied any back problems at the time of service separation, or why she never sought medical attention or filed a claim with VA for her alleged chronic low back problems that she now claims were present since her initial back injury in 1974, until March 2007.  The Board finds it significant that while the Veteran filed claims for VA compensation benefits in May 1990, she never mentioned any history of back problems.  Likewise, the Veteran made no mention of any back problems associated with service when examined by VA in July 1990, or on subsequent claims for VA benefits in December 1990 and April 1997.  It is also significant to note that when examined by VA in September 2000, the Veteran reported a history of back pain since 1998.  Private records from the 1990s show the Veteran reported on a recent onset of back pain.  

It seems reasonable to expect that if the Veteran had chronic low back problems since the motor vehicle accident in 1974, she would have at least mentioned these problems when she was first examined by VA in 1990.  Unfortunately, the Board cannot find plausible that the Veteran would suffer with chronic low back problems since 1974, but would not file a claim with VA or even report a history of back problems dating from service, for a disability that she has always believed was related to service, until nearly three decades after service.

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Caluza, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board emphasizes that personal interest to receive benefits may affect the credibility of the evidence.  Cartright, 2 Vet. App. at 25 (1991).  In this case, the Board does not find the Veteran's contention that she has experienced chronic low back problems since service credible.  

The Board has also considered the lay statements from various friends and family members concerning their observations of the Veteran's physical problems.  However, as the issue in this case is not one that can be diagnosed via lay observations, alone, the Board finds that the statements are of little probative value and declines to assign them any evidentiary weight.  See Jandreau, 492 F. 3d 1372 (Fed. Cir. 2007).  

Accordingly, the Board finds that the preponderance of the probative competent evidence weighs against a favorable disposition of the Veteran's claim of service connection for a low back disability.  

In reaching its conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Therefore, the Board is unable to identify a reasonable basis for granting service connection for a low back disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.  


ORDER

Service connection for a back disability is denied.  

The appeal of the claims of service connection for fibromyalgia, neck pain, chronic fatigue, viral gastroenteritis, gallstones/gallbladder/appendectomy, irritable bowel syndrome, hysterectomy/endometriosis, hot flashes, and a head injury are dismissed.  


REMAND

As to the remaining issues on appeal, the Board finds that additional development must be undertaken prior to further appellate review.  

With respect to the claim for systemic lupus erythematosus (SLE), the Veteran contends that service connection should be established for SLE, diabetes, diabetic neuropathy, temporary blindness and an eye disorder because doctors at VAMC Dallas refused to treat her with prednisone on "numerous occasions" in 2002, and that it was several months before she was able to get into a treatment program at a private hospital.  The Veteran asserted that her SLE was in remission when she started going to the Dallas VAMC in 2002, but that the doctors did not believe she had Lupus and refused to prescribe prednisone, which was the only medication that helped relieve her pain symptoms.  The Veteran contends that VA's refusal to give her prednisone caused a relapse of her SLE and triggered the onset of diabetes, diabetic neuropathy and additional eye problems, including temporary blindness.  (See July 2002 VA outpatient notes and Veteran's July 2002 letter to Senator P.G.).  In the alternative, the Veteran argues that she had symptoms of SLE in service, and believes that service connection should be established on a direct basis.  

Additionally, the evidence shows that the Veteran's diabetes has been diagnosed a steroid induced.  In this regard, the record shows that the Veteran was initially started on prednisone by unknown private healthcare providers sometime in the early 1990s, and that the Veteran self-dosed her use of prednisone for many years prior to seeking medical treatment at VAMC Dallas in 2002.  Although the Veteran's theory of entitlement for her disabilities under the provisions of 38 U.S.C.A. § 1151, is that VA refused to prescribe her prednisone in 2002, the record shows that she was prescribed prednisone for her chronic pain symptoms (at the Veteran's insistence) by VA on numerous occasions since around 2000.  Therefore, a medical opinion is needed to address whether the Veteran's treatment by VA with prednisone was the proximate cause of her steroid induced diabetes under 38 U.S.C.A. § 1151.  

Applicable criteria provides that compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 are payable, in pertinent part, for additional disability not the result of the veteran's own willful misconduct, where such disability was caused by hospital care, medical or surgical treatment, where the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or in the case of an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); see also VAOPGCPREC 40-97.  

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is, in each claim, to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32.  

In this case, the Veteran has not been examined by VA to determine the nature or etiology of the claimed disabilities, including whether her disabilities were the result of fault under the above cited VA regulations or, in the alternative, whether her SLE was first manifested in service.  Given the Veteran's new theory (direct basis) as to the cause of her SLE, and the failure to obtain medical opinion addressing both of her theories of entitlement, the Board finds that additional development must be undertaken.  See Wallin v. West, 11 Vet. App. 509, 513 (1998); Colvin, 1 Vet. App. at 175; see also Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  

The Veteran also asserted that she has been diagnosed with arthritis of the hips and believes that it was caused by her service-connected bilateral foot disabilities.  

Part of VA's duty to assist under the Veterans Claims Assistance Act of 2000 (VCAA) is to provide the Veteran with an examination if, as in this case, there is competent lay or medical evidence of a current disability or persistent or recurrent symptoms of disability, and the evidence indicates that the current disability may be related to an event in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4)(i) (2013).  As the Veteran has never been examined by VA to determine the nature and etiology of her bilateral hip symptomatology, further development is necessary prior to appellate review.  

For the benefit of the VA examiner, it should be noted that service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Claims of secondary service connection also include instances in which there is an additional increment of disability of a nonservice-connected disability due to aggravation by an established service-connected disability.  

Concerning the increased rating issues, at the hearing before the undersigned in May 2013, the Veteran testified that her disabilities had worsened since her last VA examination.  VA will afford her a contemporaneous VA examination to assess the current extent and severity of her bilateral foot disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  
An opinion in connection with the Veteran's TDIU claim was obtained in August 2009.  Since then, service connection has been established for PTSD (see February 2013 rating decision).  The Board finds that the Veteran should be afforded a Social and Industrial Survey for an opinion on whether the Veteran's service connected disabilities render her unable to obtain and maintain substantially gainful employment.

Because this case presents complex medical and unresolved factual questions which the Board is precluded from reaching its own unsubstantiated medical conclusions, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In light of the discussion above, and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  Accordingly, the claim is REMANDED for the following action:  

1.  The AMC should take appropriate steps to obtain the names and addresses of all medical care providers who treated the Veteran for her SLE, diabetes, diabetic neuropathy, hip problems, eye problems and her service-connected bilateral foot disabilities since 2010.  After securing the necessary releases, obtain copies of all medical records from the identified treatment sources, including any VA treatment records not already of record, and associate them with the claims folder.  

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of her bilateral hip problems, and the severity of her service-connected bilateral foot disabilities.  All indicated tests and studies are to be performed.  The claims folder must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  The examiner should provide a response to each of the following:  

a)  Does the Veteran have a bilateral hip disability at present?  If so, is it at least as likely as not that any identified disability is proximately due to, the result of, or aggravated by the service-connected bilateral foot disabilities?  

b)  With respect to the feet, indicate the presence or absence, and degree of severity, of pronation, inward displacement, spasm of the tendo achillis on manipulation, and whether there was improvement with orthopedic shoes or appliances.  Also, note whether there is tenderness of the plantar surfaces, deformity, pain on manipulation and use accentuated, indications of swelling on use and characteristic callosities attributable to the service-connected foot disabilities.  

c)  Note any limitation of motion in the Veteran's feet.  

d)  Indicate whether the Veteran's feet exhibit weakened movement, excess fatigability, or incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional loss of range of motion. If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 
 
e)  Express an opinion on whether pain could significantly limit functional ability during flare-ups or when the feet are used repeatedly over a period of time.  These determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

f)  If there is any functional limitation due to pain, weakened movement, excess fatigability, or incoordination, would the limitation be commensurate with a moderately severe foot injury, or moderately severe malunion or nonunion of the tarsal or metatarsal bones, or analogous to amputation of one or more toes.  

g)  Provide a detailed description of all scars resulting from the hammertoe surgeries, and indicate whether any scars are superficial, painful, unstable, or limit function.  

3.  The Veteran should be afforded a VA examination by a rheumatologist or a physician trained in the field of systemic diseases to determine the nature and, if feasible, etiology of her SLE, diabetes and any identified eye problems, including temporary blindness.  All indicated tests and studies are to be performed.  The claims folder must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  The examiner should provide a response to each of the following:  

a)  Is it at least as likely as not that the Veteran's SLE was manifested in service or within one year of discharge from service, or is otherwise related to service?  

b)  If not, indicate whether the Veteran's treatment with Prednisone by VA since 2000 was performed within the appropriate medical standards of care by VA.  The examiner should also indicate whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's additional disabilities, including diabetes, diabetic neuropathy, temporary blindness and any identified eye disorder was the result of improper treatment rendered by VA since 2000, including the use of Prednisone.  In so doing, the examiner should comment on whether there were any contributing effects from the Veteran's use of Prednisone prescribed by private doctors beginning in the 1990s.  (Please note:  The Veteran contends that the Dallas VAMC failed to properly treat her in 2002 by refusal to give her Prednisone which caused a relapse of her SLE and triggered the onset of diabetes, diabetic neuropathy and additional eye problems, including temporary blindness.)  
  
If the examiner answers this question affirmatively, the examiner is asked to indicate whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the additional disability was the result of or caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing therapeutic treatment with Prednisone for her systemic lupus erythematosus.  In reaching this conclusion, the examiner should indicate whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  In the alternative, the examiner is asked to indicate whether the additional disability (diabetes, diabetic neuropathy, temporary blindness and any identified eye disorder) was caused by or due to an event that was not reasonably foreseeable.  Please note: The event need not be unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  The examiner must provide a complete rationale for any stated opinion.  

Notes: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

A fully articulated medical rationale for all opinions expressed must be set forth in the examination reports.  The examiners should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiners are unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiners should identify any evidence required in order to render a non-speculative opinion, (which the AMC should attempt to obtain, and then return the claims file to the examiners for completion of the opinion), or state whether the inability to provide the opinion is based on the limits of medical knowledge.  

4.  Thereafter, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of her service-connected disabilities on her employability.  The claims folder should be reviewed, and that review should be indicated in the examination report.

The examiner should opine as to whether the Veteran's service-connected disabilities (PTSD and bilateral foot disabilities) render her unable to obtain and maintain substantially gainful employment consistent with her employment history, educational attainment, and vocational experience.

The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider her age or the impairment caused by her nonservice-connected disabilities.

A complete rationale for all opinions expressed must be provided in the examination report.

5.  Following completion of the foregoing, the AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC should determine if all medical findings necessary to rate the Veteran's bilateral foot disabilities have been provided by the examiners and whether they have responded to all questions posed.  If not, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2013).  

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and readjudicate the Veteran's claims.  This should include consideration of whether any identified hip disability is proximately due to or the result of, or aggravated by the service-connected bilateral foot disabilities.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
TANYA A. SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


